 

Exhibit 10.2

 

PROMISSORY NOTE

 

$1,982,250   Newport Beach, California     September 4, 2020

 

FOR VALUE RECEIVED, the undersigned, Verb Acquisition Co., LLC, a Nevada limited
liability company, with its principal place of business at 2210 Newport
Boulevard, Suite 200, Newport Beach, California 92663 (“Borrower”), hereby
promises to pay to Steve Deverall, an individual (“Lender”), solely in his
capacity as Seller Representative under that certain Membership Interest
Purchase Agreement dated September 4, 2020 by and among Borrower, Ascend
Certification, LLC, a Utah limited liability company, Lender and the other
parties signatory thereto (the “Membership Interest Purchase Agreement”), the
principal sum of One Million Nine Hundred Eighty Two Thousand Two Hundred Fifty
Dollars ($1,982,250.00) (“Principal”), together with interest thereon as
hereinafter provided until this Promissory Note (“Note”) is paid in full, when
due, whether upon the Maturity Date, acceleration or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal at the applicable Interest Rate (as defined below) from
the date set out above (the “Issuance Date”) until the same becomes due and
payable, whether upon the Maturity Date, acceleration or otherwise (in each case
in accordance with the terms hereof).

 

This Note is guaranteed pursuant to that certain Guaranty of Payment Agreement
of even date herewith by Verb Technology Company, Inc., a Nevada corporation and
parent of Borrower (the “Guarantor”), for the benefit of Lender (the “Guaranty
Agreement”).

 

1. Principal and Interest Payments. On the Maturity Date, Borrower shall pay to
Lender an amount in cash representing all outstanding Principal, together with
all accrued and unpaid Interest on such Principal. Interest on the unpaid
Principal shall accrue at a rate per annum equal to 0.14%) (“Interest Rate”) and
commence accruing on the Issuance Date and shall be payable on October 1, 2020
(the “Maturity Date”) unless the obligations hereunder are earlier accelerated
or satisfied in accordance with the provisions of this Note. All payments by
Borrower hereunder shall first apply to accrued and unpaid interest and then to
the remaining Principal balance under this Note.

 

2. Prepayment. Borrower shall have the right to prepay all or any part of the
remaining balance of this Note at any time, without premium or penalty.

 

3. Payments and Computations. All payments on account of indebtedness evidenced
by this Note shall be made not later than 5:00 p.m., California time, on the day
when due in lawful money of the United States. Payments are to be made at such
place as Lender may, from time to time, in writing appoint, and in the absence
of such appointment, then at the address of Lender as set forth above.

 

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” under this Note:

 

(a) Borrower shall fail to pay (i) when due any Principal payment on the date
due hereunder, or (ii) any interest or other payment required under the terms of
this Note on the date due.

 

 

 

 

(b) Borrower shall fail to comply with any provision of this Note or the
Guaranty Agreement.

 

(c) Borrower shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of its or any of its creditors, (iv) be dissolved or liquidated, (v) become
insolvent (as such term may be defined or interpreted under any applicable
statute), (vi) commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or consent to any such relief or to the appointment of or taking possession of
its property by any official in an involuntary case or other proceeding
commenced against it, or (vii) take any action for the purpose of effecting any
of the foregoing.

 

(d) Proceedings for the appointment of a receiver, trustee, liquidator or
custodian of Borrower or of all or a substantial part of the property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to Borrower or the debts thereof under any
bankruptcy, insolvency or other similar law now or hereafter in effect shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement.

 

5. Rights of Lender upon Default. Upon the occurrence or existence of any Event
of Default and at any time thereafter during the continuance of such Event of
Default, Lender may, in its sole discretion, by written notice to Borrower,
either (i) immediately declare all outstanding obligations payable by Borrower
hereunder to be immediately due and payable without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived,
anything contained herein to the contrary notwithstanding, or (ii) rescind the
Membership Interest Purchase Agreement and all documents and agreements entered
into in connection therewith. Upon the occurrence of an Event of Default, the
interest rate on this Note shall increase to a rate per annum equal to two
percent (2%), simple interest, per annum until such default is cured, and is
payable together with the Principal amount hereof in accordance with the payment
terms set forth herein. In addition to the foregoing remedies, upon the
occurrence or existence of any Event of Default, Lender may exercise any other
right, power or remedy permitted by law, either by suit in equity or by action
at law, or both. If Lender elects to rescind the Membership Interest Purchase
Agreement and all documents and agreements entered into in connection therewith,
Borrower hereby irrevocably constitutes and appoints Lender as its
attorney-in-fact, with full power of substitution, to take all actions
necessary, including executing documents on and for Borrower’s behalf, to
effectuate the rescission of the Membership Interest Purchase Agreement and all
documents and agreements entered into in connection therewith. Notwithstanding
anything to the contrary in this Note, Borrower shall have five (5) business
days from Borrower’s receipt of notice of the Event of Default, which notice
shall be deemed served in the same manner as under the Membership Interest
Purchase Agreement, to cure such Event of Default.

 

6. Notices. All notices to be given under this Note shall be given and shall be
deemed served in the same manner as under the Membership Interest Purchase
Agreement.

 

2

 

 

7. Applicable Law. This Note shall be construed in accordance with the laws of
the State of Nevada, without regard to conflicts of laws principles. Borrower
irrevocably submits to the exclusive jurisdiction of any Nevada State or United
States Federal court sitting in Las Vegas, Nevada over any action or proceeding
arising out of or relating to this Note, and irrevocably agrees that all claims
in respect of such action or proceeding may be heard and determined in such
Nevada State or Federal court. Borrower agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Borrower waives any objection to venue in the State of Nevada and any objection
to an action or proceeding in the State of Nevada on the basis of forum non
conveniens.

 

8. Severability. The parties hereto intend and believe that each provision in
this Note comports with all applicable local, state and federal laws and
judicial decisions. However, if any provision or provisions, or if any portion
of any provision or provisions, of this Note is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if the court should
declare that portion, provision or provisions to be illegal, invalid, unlawful,
void or unenforceable as written, then it is the intent of Borrower and Lender
that such portion, provision or provisions be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Note shall be construed as if the illegal, invalid, unlawful, void or
unenforceable portion, provision or provisions were not contained herein, and
that the rights, obligations and interest of Borrower and Lender under the
remainder of this Note shall continue in full force and effect.

 

9. Usury. In the event any interest is paid on this Note which is deemed to be
in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of Principal and applied against the Principal of this Note.

 

10. Expenses; Waiver. If action is instituted to collect this Note, the Borrower
shall pay all costs and expenses, including, without limitation, reasonable
attorneys’ fees and costs, incurred in connection with such action. In addition,
the successful or prevailing party in any proceeding shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in such proceeding.
Borrower and all parties now or hereafter liable for the payment hereof, whether
as endorser, guarantor, surety or otherwise, generally waive demand, presentment
for payment, notice of dishonor, protest and notice of protest, notice of intent
to accelerate and notice of acceleration, diligence in collecting or bringing
suit against any party hereto, and all other notices, and agree to all
extensions, renewals, indulgences, releases or changes which from time to time
may be granted by the Lender hereof and to all partial payments hereon, with or
without notice before or after maturity.

 

11. Successors and Assigns. The rights and obligations hereunder of Borrower and
Lender shall be binding upon and benefit the permitted successors, assigns,
heirs, administrators and transferees of the parties.

 

12. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified only upon the prior written consent of Borrower and Lender.

 

13. Headings. The headings of the Paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute part of this Note or to
affect the construction hereof.

 

14. Time of the Essence. Time is of the essence as to all dates set forth
herein.

 

[Signature Page Follows]

 

3

 

 

Borrower and Lender have executed and delivered this Note as of the day and year
first set forth above.

 

  VERB ACQUISITION CO., LLC,   a Nevada limited liability company       By: /s/
Rory Cutaia     Rory Cutaia, Chief Executive Officer         Address: 2210
Newport Boulevard, Suite 200     Newport Beach, CA 92663         By: /s/ Steve
Deverall     Steve Deverall, as Seller Representative         Address: 3369 W.
Mayflower Ave.       Lehi, UT 84043

 

 

 

 